DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 drawn to an apparatus for monitoring air quality comprising: a first housing for an electronic display, said first housing having an ingestion area and an exhaustion area; a first pathway for ambient air extending between said ingestion area and said exhaustion area; and an air quality monitoring device located along said pathway and comprising: a second housing; an entrance aperture located in the second housing; an exit aperture located in the second housing; a second pathway extending between said entrance aperture and said exit aperture, wherein the entrance aperture is configured to permit a portion of the ambient air in the first pathway to exit the first pathway and enter the second pathway; and one or more sensors located within the second housing and configured to measure the concentration of various compounds in portions of the ambient air in the second pathway, classified in G01N 33/0009.
II. Claims 16-20, drawn to a system for monitoring air quality of a geographic area comprising: a number of electronic display assemblies, each located within the geographic area and comprising: an electronic display; a housing for said electronic display, said housing having an ingestion area and an exhaustion area; an open loop pathway for ambient air extending between said ingestion area and said exhaustion area; Title: System and Method for Monitoring Air Qualily While Coling an an air quality monitoring device located along an upper surface of said open loop pathway and comprising one or more sensors oriented in a downward facing position, wherein said one or more sensors are configured to measure the concentration of various gases, wherein the air quality monitoring device is configured to permit a portion of the ambient air in the open loop pathway to gaseously interact with each of said one or more sensors; a power supply electrically connected to the air quality monitoring device and the electronic display; and a network connectivity device in electronic communication with the electronic display and the air quality monitoring device; and a monitoring station in electronic communication with each of the electronic display assemblies, wherein said monitoring station is configured to receive measurements from said one or more sensors of each air quality monitoring device by way of the respective network connectivity devices, classified in F24F 11/52.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design (i.e. the invention of group I requires “a second pathway extending between said entrance aperture and said exit aperture, wherein the entrance aperture is configured to permit a portion of the ambient air in the first pathway to exit the first pathway and enter the second pathway; and one or more sensors located within the second housing and configured to measure the concentration of various compounds in portions of the ambient air in the second pathway” – emphasis added, which does not appear in claims 16 or 20; also, claims 16 and 20 recite various features that do not appear in claim 16, such as: “number of electronic display assemblies,” “an open loop pathway,” “a horizontally extending segment of ductwork and a vertically extending segment of ductwork,” “a monitoring station in electronic communication with each of the electronic display assemblies,” etc.).  Also,   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852